Undercofler, Justice.
This is an action by a husband against his former wife seeking custody of his minor children awarded to her in their divorce action. The petition alleges a change of conditions affecting the welfare of the children in that the mother has become an unfit person to have custody of them and that they are living in an unwholesome environment. *764The court ordered that custody remain with the mother and the father complains that the judgment is contrary to the evidence. Held:
Submitted October 15, 1968
Decided November 7, 1968.
Holcomb, McDujf & Dennis, Frank D. Holcomb, Robert E. McDuff, Donald Dennis, for appellant.
Brown & Dollar, James R. Dollar, Jr., for appellee.
We have carefully reviewed the evidence and since it is in conflict, we cannot say that the trial court abused its discretion.

Judgment affirmed.


All the Justices concur.